UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6393



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO  ESTRADA    PRECIADO,   a/k/a   Antonio
Estrada,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-174; CA-03-324-1)


Submitted:   July 30, 2004              Decided:    September 7, 2004


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Estrada Preciado, Appellant Pro Se. Steven Hale Levin,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Antonio Estrada Preciado, a federal prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2255 (2000).               An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A     prisoner    satisfies    this    standard     by

demonstrating that reasonable jurists would find both that his

constitutional      claims     are    debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell. 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Preciado has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are     adequately    presented      in   the

materials     before   the    court     and     argument    would    not    aid   the

decisional process.



                                                                           DISMISSED


                                       - 2 -